Per Curiam.

On the record before the court, we are unable to determine the reasonableness of the rentals fixed at Special Term. As stated in Matter of Frankel (Hatters’ Oakhide Boxes) (ante, p. 531), the trial court should render a decision indicating the findings upon which its disposition is made.
The order appealed from should, therefore, be reversed and the matter remitted to Special Term for further proceedings accordingly, with costs and disbursements to the appellant to abide the event.
Martin, P. J., Townley, Cohn, Callahan and Wasservogel, JJ., concur.
*1015Order unanimously reversed upon questions of law and the matter remitted to Special Term for further proceedings in accordance with the opinion of this court, with costs and disbursements to the appellant to abide the event.